Citation Nr: 1613330	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  13-24 910A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for fracture, right hand, status-post surgery.

2.  Entitlement to an initial compensable rating for residual scar, 4th metacarpal, right hand.

3.  Entitlement to a 10 percent rating based on multiple noncompensable service connected disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel
INTRODUCTION

The Veteran served on active duty from November 2006 to November 2010.

This matter is before the Board of Veterans' Appeals (Board) on appeal of April 2011 and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

In his September 2013 substantive appeal, the Veteran requested the opportunity to testify before a Veterans Law Judge at a Travel Board hearing.  

A hearing was scheduled in February 2016, but the Veteran failed to appear.  The record shows that VA has sent the Veteran correspondence at three different addresses during the course of the appeal.  Letters sent to one previous address in Webster, Texas were returned undelivered.  In December 2015, the Veteran was sent a hearing notice letter at an address in Seabrook, Texas.  However, the record shows that the most recent correspondence from VA to the Veteran in March 2016 (which did not concern his hearing) was sent to an address in Humble, Texas.  On remand, the RO must confirm the Veteran's current mailing address and then schedule him for another Travel Board hearing as he may have not received proper notice of this prior hearing.

Accordingly, the case is REMANDED for the following action:

Verify the Veteran's current mailing address and then schedule the Veteran for a hearing before a Veterans Law Judge, in accordance with applicable law.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

